EXAMINER’S COMMENT
Response to Amendment
The amendment filed on 22 July 2021 has been entered. Claims 1-5, 7, and 17 have been amended and are hereby entered. Claims 11-15 have been cancelled. Claims 20-25 have been added. Applicant’s amendment to the Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Action mailed on 28 April 2021.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Claims 1-10 and 16-25 are allowed. Claims 11-15 have been cancelled.
	The following is an examiner’s statement of reasons for allowance:
	The prior art fails to fairly show or suggest, alone or in combination, a handrail wall mount adapter comprising all the limitations of Claim 1 and a kit for mounting a handrail wall mounting bracket of a handrail assembly to a wall comprising all the limitations of Claim 17. Specifically, the prior fails to fairly show or suggest a modification to previously applied references, Cifers (US 9,863,576 B1) and Platt (US 7,533,506 B2), such that the body of the handrail wall mount adapter includes a rear lip extending along the inside of the body sidewall near the rear peripheral edge, the rear lip being configured for abutting a front peripheral edge of an additional adapter to allow the adapter to be stacked over the additional adapter as claimed in Claim 1 and such that the handrail wall mount adapter is capable of being selectively stackable over another adapter as claimed in Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678       

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678